Title: From James Madison to David Montague Erskine, 12 September 1807
From: Madison, James
To: Erskine, David Montague



Sir
Dept. of State, Sep: 12. 1807.

In my answer of the 21st. Ult to the part of your letter of the 7th. which refers to a declaration made by a Sergeant Frodsham, that certain British Deserters from the British Ship of war Chichester, had been enlisted into the American service, having on, at the same time, their British uniforms, it was signified that enquiry would be made into the fact.
I have now the honor to inclose a copy of the Report of Capt. Saunders commanding at fort Nelson, to whom the enquiry was addressed.  By this, it will be seen that altho’ three of the men named by Sergeant F. had been enlisted into the service of the U. S. it is so far from being true that they were at the time in the British Uniform that it was not even known to Cap: Saunders that they were British Deserters.  It will be seen also, that with respect to two of the men affirmed by Sergeant F. to have been enlisted into the American service, and to have been seen by him, in the American uniform, nothing whatever was known to Captain S: and I am informed from the war office that it does not appear from the Rolls in the hands of the Paymaster General that any such persons are any where in the service of the United States.
I must acknowledge that I am less disappointed at this disproof of the account given by Sergeant F. as his Credibility was so deeply affected by the facility with which, as appears on the face of his own statements he contradicted himself in his answers to the question of Cap: Stopford, whether were  any deserters from the fort on board the Chichester, denying at first that there were any; and instantly admitting, on a repetition of the question in a varied tone, that there were three such.
I cannot but see also, from the precise and positive Charge of Cap: Saunders against Cap: Stopford, of receiving and retaining on board his ship within the waters of the United States two American Deserters from fort Nelson, that his conduct has been less exemplary than was at first supposed.
It was signified also in my letter of the 21st. ult. that orders would be given by the Department of war against the enlistment of British deserters into the service of the U. S.  The printed paper inclosed will show you, Sir, that by a general direction from that Department, issued only in May last, enlistments were particularly restricted to Citizens of the US: and that that directive was conformable to the tenor of an act of Congress passed in the year 1802.
I have only to add, Sir, that the men now ascertained to be British deserters will of course be discharged from the service of the U. S.  With sentiments of very great Respect &c 

(signed) James Madison

